105 U.S. 94 (____)
LEHNBEUTER
v.
HOLTHAUS.
Supreme Court of United States.

*96 Mr. Robert H. Parkinson for the appellants.
There was no opposing counsel.
MR. JUSTICE WOODS, after stating the case, delivered the opinion of the court.
A comparison of the drawing which is appended to patent No. 8814, with cut No. 34 of the Holthaus Circular, which it is admitted represents show-cases manufactured and sold by the defendants, during and since January, 1877, makes it clear that the latter is a servile copy of the former, excepting a slight inclination backwards, hardly perceptible to the naked eye, of the glass constituting the front of the elevated portions of the case. We think, therefore, that the infringement is clearly established.
The attempt to prove that the complainants were not the first inventors of the design covered by their letters-patent has entirely failed. The only evidence offered on this branch of the defence are the publications designated as Maws' Price Current and the Wiegal Catalogue. The first of these bears date in 1869, and the latter in 1872. After a careful search through both, we have been unable to find any design for a show-case which remotely resembles that described in the complainants' patent.
The design patented by the complainants differs essentially from any other which has been called to our attention. It is not covered by the other patents which are set out in the record. Whether it is more graceful or beautiful than older designs is not for us to decide. It is sufficient if it is new and useful.
The patent is prima facie evidence of both novelty and utility, and neither of these presumptions has been rebutted by the evidence. On the contrary, they are strengthened. No anticipation of the design is shown, although the attempt has been made to prove anticipation. The fact that it has been *97 infringed by defendants, is sufficient to establish its utility, at least as against them. Whitney v. Mowry, 4 Fish. Pat. Rep. 207.
Our conclusion is that the complainants have a valid patent which the defendants have infringed. The decree of the Circuit Court dismissing their bill must, therefore, be reversed, and the cause remanded for further proceedings in conformity with this opinion; and it is
So ordered.
MR. JUSTICE GRAY did not sit in this case, nor take any part in deciding it.